OPINION.
MoReis:
The allegations of fact in the petition from which it might be inferred that the wife had separate earnings or income that would allow her to file a separate return were denied by the Commissioner. No evidence was adduced by the petitioner in support of the allegations, nor were there any admissions which would show that the salaries reported by the wife were her separate earnings.
In view of the Board’s position in the Appeal of D. Cerruti, 4 B. T. A. 682, and for the reasons therein stated, the determination of the Commissioner must be affirmed.

Judgment for the Commissioner.